t c memo united_states tax_court darrell l and vicky l titsworth petitioners v commissioner of internal revenue respondent docket no 20452-09l filed date darrell l titsworth and vicky l titsworth pro sese britton g wilson for respondent memorandum opinion laro judge this collection case was submitted to the court for decision without trial see rule petitioners darell l titsworth mr titsworth and vicky l titsworth ms 1unless otherwise indicated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded titsworth petitioned the court to review the determination of respondent’s office of appeals appeals sustaining a proposed levy upon their property see sec_6330 respondent sought the levy to collect from petitioners approximately dollar_figure of unpaid federal_income_tax liabilities for and subject years we decide whether appeals abused its discretion in rejecting petitioners’ dollar_figure offer to compromise dollar_figure of federal_income_tax liabilities we hold it did not background the facts in this background section are obtained from the parties’ stipulation of facts and the accompanying exhibits we incorporate the stipulated facts and the exhibits herein by this reference and we find the stipulated facts accordingly i petitioners petitioners are husband and wife who resided in arkansas when their petition was filed they have at least one son n t at all relevant times mr titsworth operated a real_estate rental and appraisal business as a sole_proprietor he also served as a member of the board_of directors of the cisero place hunting club cisero petitioners are good friends with robert lawry mr lawry and patricia lawry collectively lawrys since petitioners have relied upon the lawrys for real 2we use the term approximately because this amount was computed before this proceeding and has since increased on account of interest estate financing principally in the form of purchase money mortgages lawry mortgages ii nonpayment of taxes and final levy notices petitioners filed federal_income_tax returns late for the subject years but did not pay the reported tax_liabilities on date respondent issued to each petitioner a separate final notice_of_intent_to_levy and notice of your right to a hearing final levy notices the final levy notices advised petitioners that respondent intended to levy upon their property to collect dollar_figure of federal_income_tax liabilities for the subject years the final levy notices also informed petitioners that they could appeal the proposed levy by requesting a collection_due_process cdp hearing with appeals on date in response to the final levy notices petitioners’ representative submitted form request for a collection_due_process or equivalent_hearing indicating their intention to submit an offer-in-compromise as a collection alternative to the proposed levy iii offer-in-compromise submission on date petitioners submitted a form_656 offer_in_compromise based on doubt as to collectibility and offered to pay dollar_figure in a lump sum to compromise their unpaid federal_income_tax liabilities for the subject years and and in support of their offer petitioners provided a form 433-a collection information statement for wage earners and self- employed individuals a form 433-b collection information statement for businesses for cisero and supporting documents the form 433-a reported personal assets including among other things cash of dollar_figure two personal bank accounts totaling dollar_figure four automobiles three wheeler vehicles atvs one camper one tractor and the following real_property description market_value first mortgage second mortgage1 equity reported fair reported reported reported dollar_figure dollar_figure dollar_figure hwy 71s dollar_figure big_number -0- polk big_number -0- big_number -0- carter creek big_number big_number hwy big_number big_number big_number big_number big_number -0- big_number hwy 71n -0- big_number hwy back lot big_number big_number harfield property big_number -0- big_number big_number big_number big_number big_number carter creek big_number total big_number big_number big_number big_number 1all second mortgages and the first mortgage on the property described as hwy back lot were reportedly held by the lawrys 2we observe that the total reported equity does not equal the total reported fair_market_value less total reported mortgages the form 433-a also listed two business bank accounts held in petitioners’ names totaling dollar_figure accounts notes receivable totaling dollar_figure and various assets which petitioners claimed to be valued at dollar_figure after encumbrances petitioners reported monthly net business income from mr titsworth’s business as dollar_figure finally the form 433-a reported petitioners’ monthly income as dollar_figure and their monthly living_expenses as dollar_figure the form 433-b reported that cisero had zero assets zero income zero expenses and zero employees iv exchange of information petitioners’ hearing request was initially assigned to the memphis tennessee appeals_office in a letter dated date respondent acknowledged receiving petitioners’ offer- in-compromise but stated that the offer could not be evaluated until petitioners submitted bank statements for all personal and business accounts and documents substantiating their business income petitioners responded to that letter with a collection of bank and credit card statements receipts and invoices appeals transferred petitioners’ hearing request to its office in oklahoma city oklahoma on or about date settlement officer m kathy howe so howe was assigned to conduct that hearing in a letter dated date so howe scheduled a hearing with petitioners by telephone that letter requested that petitioners submit among other items copies of mortgage loan applications tendered to first national bank first national and the lawrys copies of all real_estate closing settlement statements for real_estate transactions that occurred afer date and details surrounding petitioners’ relationship to the lawrys petitioners responded to so howe’s letter with many but not all of the items requested included in their submission was a letter that sought to explain petitioners’ inability to provide mortgage loan applications with respect to the first national mortgages petitioners explained that a written application is not a prerequisite to a loan in many cases with respect to the lawry mortgages petitioners explained that they did not provide a loan application or financial information to the lawrys because all business with mr lawry was sealed on a handshake although to protect mr lawry we do follow it with filed mortgages petitioners were offered a face-to-face cdp hearing but declined v evaluation of offer-in-compromise a overview over a 3-month period so howe collected and analyzed information related to petitioners’ assets and income among the documents which so howe examined were real_property records from the polk county assessor’s office mortgages between petitioners and first national or the lawrys certain real_estate closing settlement statements and petitioners’ attempted explanation of the encumbrances on their real_property so howe also reviewed reports from third parties detailing petitioners’ real_estate holdings check registers and bank records and statements by and large her research revealed a number of inconsistencies between what petitioners actually owned and what they claimed to own on the form 433-a so howe’s analysis was detailed and she summarized her findings in an appeals case memorandum memorandum she noted that the calculation of petitioners’ reasonable collection potential rcp likely contained errors but stated that an accurate analysis was not possible because petitioners failed to provide documents requested or fully disclose assets and mr titsworth continued to engage in real_estate transactions so howe also noted that petitioners failed to disclose assets for which they claimed depreciation_deductions on the returns for the subject years so howe observed that notwithstanding the errors in the memorandum she was able to determine that petitioners had the ability to fully pay their unpaid federal income taxes the memorandum served as the analysis for so howe’s determination that petitioners’ offer-in-compromise should be rejected and it was incorporated directly into the notice_of_determination on which this case is based the memorandum included an asset equity table which calculated petitioners’ rcp on the basis of their available equity in assets and their future income potential b total asset equity so howe first determined petitioners’ total asset equity as follows assets fair_market_value sale value quick encumbrances cash checking accounts savings accounts mobile home dollar_figure dollar_figure big_number big_number big_number big_number -0- -0- -0- -0- equity dollar_figure big_number big_number big_number big_number -0- big_number -0- -0- -0- dollar_figure big_number big_number -0- -0- big_number big_number big_number big_number big_number -0- big_number big_number -0- -0- irrigation system equipment trailers big_number big_number tractors and atvs big_number big_number buick century big_number big_number toyota tundra big_number big_number chevy tahoe big_number big_number gmc sierra big_number big_number dirt bike big_number big_number household goods big_number business equipment and furniture cisero real_estate polk big_number -0- big_number big_number polk big_number big_number -0- big_number polk big_number big_number unknown big_number oak forest lane big_number big_number -0- pt w se big_number -0- -0- big_number holiday apartments big_number big_number -0- big_number residential rental acorn ar big_number big_number unknown big_number land hatfield -0- carter creek big_number big_number -0- big_number carter creek -0- -0- big_number -0- highway 71s big_number big_number big_number -0- hwy back lot big_number big_number big_number big_number highway 71n big_number big_number big_number big_number hwy 375e big_number big_number big_number big_number wertz big_number big_number unknown big_number wickes land -0- total asset equity2 big_number big_number -0- -0- -0- 1a note within the table stated that petitioners satisfied a first mortgage of dollar_figure and received a mobile home which was separately included in the table 2we observe that the sum of the items does not equal total asset equity included in the total asset equity were dissipated equity funds of dollar_figure which we understand to refer to dissipated assets so howe determined that petitioners dissipated assets by conveying mortgages to the lawrys on five of their properties to allegedly borrow dollar_figure so howe concluded that the lawry mortgages were sham mortgages intended to cloud title to petitioners’ properties as support for her conclusion so howe noted that proceeds from the lawry mortgages were not used to settle prior mortgages in the case of a refinancing or that no money exchanged hands in the case of a cashout so howe also observed that the lawrys were not mortgage lenders that they never issued petitioners a form_1098 mortgage interest statement and that they received only one dollar_figure payment from petitioners over the course of several months in thus so howe treated the proceeds from the lawry mortgages as dissipated assets and calculated the available equity in petitioners’ assets without regard to the lawry mortgages in particular so howe determined petitioners’ dissipated assets as follows description1 encumbrance dissipated value dollar_figure hwy 71s dollar_figure big_number carter creek big_number big_number carter creek big_number big_number carter creek back lot big_number big_number big_number hwy 375e big_number big_number total2 1the memorandum described the properties by a variation of the metes and bounds description we compared that description with other documents in the record to determine a less cumbersome description of the property 2the sum of the items does not equal the total because of rounding 3we note that petitioners’ bank records establish that they paid mr lawry dollar_figure by check on each of aug sept and date the record is not clear whether the property described as carter creek back lot is the same property which petitioners described on the form 433-a as hwy back lot c future income potential so howe next calculated petitioners’ future income potential over the 10-year statutory collection_period see sec_6502 she first determined petitioners’ monthly disposable income ie total income less total allowable expenses as follows income and expense as claimed as determined income gross wages dollar_figure -0- rental income -0- -0- interest rental income -0- dollar_figure business income -0- big_number pension social_security_benefits big_number big_number n t ’s social_security_benefits installment_sale income -0- total income big_number big_number expenses national standard big_number big_number housing and utilitie sec_879 automobile payment tundra automobile payment chevy automobile operating cost sec_456 health insurance out of pocket medical expense sec_424 income taxe sec_363 life_insurance total expenses big_number big_number monthly disposable income big_number so howe then bifurcated petitioners’ future income into two tranches the first included n t ’s social_security_benefits and the second omitted them so howe determined that bifurcation was necessary because n t ’s benefits ceased when he turned years old he was apparently years old when petitioners submitted their offer-in-compromise so howe computed petitioners’ future income during the 2-year period in which n t received social_security_benefits as dollar_figure dollar_figure time sec_24 months so howe determined petitioners’ future income during the remaining 88-month period to be dollar_figure dollar_figure less n t ’s social_security_benefits of dollar_figure time sec_88 months finally so howe calculated petitioners’ future income as dollar_figure dollar_figure plus dollar_figure d rcp and rejection of offer-in-compromise so howe determined that petitioners’ rcp was dollar_figure calculated as total asset equity of dollar_figure plus future income of dollar_figure as documented in the memorandum so howe determined that petitioners did not qualify for an offer-in-compromise for three reasons first so howe stated that petitioners had sufficient equity to pay their taxes in full second so howe stated that petitioners had the ability to pay their taxes in full through an installment_agreement third so howe stated that petitioners failed to provide all documentation necessary 4the record does not specify n t ’s birthday or the date that he graduated from high school 5so howe did not determine an increased ability to pay from the retirement of debt nor was she required to see internal_revenue_manual irm pt and date we observe that this determination was favorable to petitioners for an investigation of the offer-in-compromise she recommended that petitioners’ offer-in-compromise be rejected because the amount offered dollar_figure was less than petitioners’ rcp dollar_figure vi notice_of_determination on date appeals issued to petitioners a notice_of_determination sustaining the proposed levy action because appeals determined that petitioners could pay their taxes in full through the liquidation of assets and their future ability to pay the notice_of_determination documented the steps taken to verify that legal and administrative requirements had been met and balanced the need for efficient collection_of_taxes with petitioners’ concerns of intrusiveness the notice_of_determination also considered petitioners’ offer-in-compromise and addressed those issues by among other things including the memorandum in unchanged form vii other federal_income_tax reporting petitioners filed joint federal_income_tax returns for and reporting their total income as follows item dollar_figure big_number big_number big_number taxable interest business income capital_gain other gains total rental real_estate and royalty income loss big_number farm income or loss big_number taxable social_security_benefit sec_1 big_number dollar_figure big_number big_number big_number big_number -0- big_number total income big_number big_number 1in and petitioners received gross social_security_benefits of dollar_figure and dollar_figure respectively we include that portion of the benefits which petitioners reported as taxable on their federal_income_tax returns for those years attached to the and joint returns were schedules a itemized_deductions claiming home mortgage interest deductions of dollar_figure and dollar_figure respectively also attached to those returns for mr titsworth’s sole_proprietorship were schedules c profit or loss from business neither of which claimed a deduction for mortgage interest_paid in connection with mr titsworth’s business the and joint returns included forms installment_sale income reporting that petitioners received installment_sale income of dollar_figure and dollar_figure respectively finally attached to the joint_return was a form_4797 sales of business property reporting that petitioners sold three properties during that year for an aggregate gain gross sale price less adjusted_basis of dollar_figure i overview discussion the commissioner may not levy upon a taxpayer’s property or property rights unless the taxpayer is notified in writing of his or her right to a hearing under sec_6330 sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including collection alternatives such as an offer-in-compromise sec_6330 an appeals officer is required by statute to consider such issues see sec_6330 and appeals sets forth its findings and decisions in a notice_of_determination see sec_301 e q a-e8 i proced admin regs petitioners assert that appeals was required to let them pay dollar_figure to compromise federal_income_tax liabilities of dollar_figure on account of doubt as to collectibility they do not challenge the underlying federal_income_tax liabilities assessed against them for the subject years and we review appeals’ determination for abuse_of_discretion see 114_tc_604 see also 439_f3d_455 8th cir revg 123_tc_85 abuse_of_discretion exists where appeals rejects an offer-in-compromise arbitrarily capriciously or without sound basis in fact or law 112_tc_19 a taxpayer generally bears the burden of proving abuse_of_discretion see rule a and that general_rule applies even where as here the parties submit their case to the court fully stipulated see rule b ii petitioners’ offer-in-compromise a overview sec_7122 authorizes the commissioner to compromise a taxpayer’s federal tax_liabilities as authorized by sec_7122 the commissioner has developed guidelines for evaluating whether an offer-in-compromise is adequate and should be accepted to resolve a dispute see also sec_301_7122-1 proced admin regs under these guidelines grounds for compromise include doubt as to liability doubt as to collectibility and promotion of effective tax_administration see id petitioners claim that appeals was required to accept their offer-in- compromise on the basis of doubt as to collectibility and we understand them to assert special circumstances due to health concerns b doubt as to collectibility the commissioner may compromise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the unpaid tax_liability sec_301_7122-1 proced admin regs an offer to compromise based on doubt as to collectibility will generally be considered acceptable where two conditions are met first where it is unlikely that the unpaid tax_liability can be collected in full and second where the offer reflects the taxpayer’s total rcp see revproc_2003_71 sec_4 2003_2_cb_517 the internal_revenue_service irs may also accept an offer of less than the total rcp where there are special circumstances such as economic hardship or compelling public policy or equitable considerations see 125_tc_301 affd 469_f3d_27 1st cir see also sec_301_7122-1 proced admin regs petitioners cite four grounds in support of their position that so howe abused her discretion first they assert that so howe mistakenly included in their rcp properties which they did not own or double-counted other properties second they contend that so howe erred in treating the lawry mortgages as dissipated assets includible in their rcp third they claim that so howe overestimated their future income potential fourth they cite health issues as special circumstances which obliged so howe to accept their offer-in-compromise we consider each of these contentions in turn no abuse_of_discretion as to property inclusion petitioners contend that so howe abused her discretion by crediting petitioners with properties that they did not own or by double-counting properties we disagree preliminarily we note that with respect to petitioners’ real_property the record is riddled with inconsistencies the form 433-a reported that petitioners owned properties but the notice_of_determination determined that petitioners owned properties our review of the record revealed that petitioners jointly or individually may have owned as many a sec_21 properties the and 6the parties submitted a custom comprehensive report which was prepared on date and an undated list of properties which the polk county assessor’s office reported petitioners as owning we counted the properties listed in each report by parcel number and conclude that petitioners either jointly or individually owned as many a sec_21 properties we do not treat continued joint returns reported that petitioners sold real_estate or earned rental income from properties which may or may not have been reported on the form 433-a the values which petitioners assigned to properties that they did report conflicted with the market values indicated on the polk county tax assessor’s report petitioners did not submit to the court an appraisal for any of the properties in question even though mr titsworth operated a real_estate appraisal business in the light of these inconsistencies and bearing in mind that petitioners bear the burden_of_proof we decline to conclude that so howe abused her discretion respondent’s reports showed that petitioners owned more assets than they disclosed to appeals petitioners failed to disclose their ownership in certain properties and they provided incomplete and inconsistent information the explanations that they provided as to these contradictions were implausible under these circumstances we must weigh heavily against petitioners who created the circumstances giving rise to any confusion as to which properties they owned see schropp v commissioner tcmemo_2010_71 continued petitioners as owning properties that were listed more than once parcel no held in guardianship parcel no or titled in the name of darrell k and karen titsworth parcel nos and whom we understand to be mr titsworth’s son and daughter-in-law 7we decline to reach a conclusion on this point because the record is so fragmented taxpayer’s nondisclosure of assets rendered the amount of an offer-in-compromise based on doubt as to collectibility unquantifiable affd without published opinion 405_fedappx_800 4th cir ashlock v commissioner tcmemo_2008_58 inconsistent and inconclusive evidence supported the appeals officer’s determination to include the value of dissipated assets in an acceptable offer-in-compromise we conclude that so howe did not abuse her discretion in crediting them with properties because petitioners have failed to persuade us otherwise no abuse_of_discretion as to dissipated assets petitioners believe that appeals abused its discretion by including dollar_figure of dissipated assets in their rcp we do not the irm specifies that dissipated assets include liquid or nonliquid assets that have been sold gifted transferred or spent on non-priority items or debts and are no longer available to pay the tax_liability internal_revenue_manual irm pt date see also 136_tc_475 appeals officers are instructed to consider including the value of dissipated assets in a taxpayer’s rcp unless the taxpayer shows that the dissipated funds had been spent to provide for necessary living_expenses irm pt date whether to include dissipated assets in a taxpayer’s rcp is not an automatic determination but must be evaluated on the basis of the facts and circumstances of each case in the light of certain enumerated factors id pt finally appeals officers are counseled to consider including the value of dissipated funds in an acceptable offer amount where the taxpayer does not provide information showing the disposition of funds from transferred assets id pt we conclude that so howe did not abuse her discretion when she included dollar_figure of dissipated assets in petitioners’ rcp and she was justified in concluding that the lawry mortgages were suspect as petitioners posit they mortgaged more than dollar_figure of real_estate without submitting a mortgage application or financial record and without executing a settlement statement they claimed to have paid sizable amounts of interest in connection with the lawry mortgages but they were not issued and apparently did not request a form_1098 nor did they claim mortgage interest deductions on the schedules c attached to their and joint returns the lawry mortgages were not notarized and they were not signed by either of the lawrys most of the lawry mortgages were 8the factors to be evaluated are when the assets were dissipated in relation to the offer submission when the assets were dissipated in relation to the liability how the assets were transferred whether the taxpayer realized any funds from the transfer of assets how any funds realized from the disposition of assets were used and the value of the assets and the taxpayer’s interest in those assets irm pt date not recorded until date more than months after their execution date on date and approximately months after the offer-in-compromise was submitted on date under arkansas law the lien of the mortgage did not attach until recordation see ark code ann sec dempsey v merchs natl bank of ft smith s w 2d ark a mortgage becomes a lien at the time it is recorded and not before the lawrys’ security_interest in the underlying properties was therefore not protected against subsequent purchasers see sims v mcfadden s w 2d ark also peculiar is that petitioners as mortgagors would record the lawry mortgages to protect mr lawry as if the form execution and reporting associated with the lawry mortgages were not bizarre enough those mortgages were not necessarily secured many of the lawry mortgages encumbered the underlying properties in excess of petitioners’ equity in those properties we observe that it is atypical behavior for a mortgagee to not secure the note with additional collateral or a guaranty petitioners have not explained why the lawrys would accept mortgages of less than petitioners’ equity in the underlying property and they did not call the lawrys to testify on that point whereas petitioners cite their small town rural 9on brief petitioners direct the court to exhibits which they contend establish that so howe erroneously included or continued setting and the relaxed and less rigid relationships between bankers and customers as reasonable explanations for their lack of formal documentation we do not when viewed in the light of petitioners’ close personal relationship with the lawrys the foregoing facts support so howe’s conclusion that the lawry mortgages were dissipated assets that should be included in petitioners’ rcpdollar_figure petitioners have not persuaded us otherwise even if we agreed with petitioners that their rcp should not have included the value of the lawry mortgages which we do not petitioners are still without_recourse so howe reviewed bank statements and determined that petitioners owned cash and bank accounts totaling dollar_figure dollar_figure of cash plus dollar_figure of checking continued double-counted properties in the calculation of their rcp they also direct the court to exhibits which petitioners maintain evidence valid real_estate contracts and mortgages with lender we have tried to review the exhibits which petitioners cite in support of their position but have been unable to do so because those exhibits were identified incorrectly or not included in the record we note further that petitioners do not specify whether lender refers to the lawrys first national or some other creditor 10by way of an example added to the irm on date an appeals officer should consider including the amount of a second mortgage loan in a taxpayer’s rcp where the taxpayer secures a second mortgage on his or her residence uses a portion of that mortgage to pay unsecured debts and is unable to account for the remaining loan proceeds see irm pt date while we are mindful that so howe was unable to consider a provision of the irm not yet existing we believe that this example bespeaks irs practice as to when amounts from a second mortgage should be included in a taxpayer’s rcp as dissipated assets accounts plus dollar_figure of savings accounts neither the petition nor petitioners’ brief challenges so howe’s determination of the cash that they owned and we treat that issue as conceded see rule b thus regardless of whether petitioners’ rcp included the dissipated assets the equity component of their rcp exceeded their offer amount with considerable margin moreover petitioners claim on brief that so howe overstated their net_worth by approximately dollar_figure that statement is in effect a concession that the rcp from their assets was dollar_figure dollar_figure of asset equity determined by appeals minus dollar_figure overstatement claimed by petitioners by their own admission therefore petitioners possessed sufficient equity dollar_figure to satisfy their unpaid federal_income_tax liabilities for the subject years dollar_figure no abuse_of_discretion as to future income petitioners claim in the petition that so howe improperly included installment income of dollar_figure per month and n t ’s social_security_benefits of dollar_figure per month and omitted allowable expenses related to petitioners’ toyota tundra truck of dollar_figure per month while we agree with petitioners that so howe overstated their future income we hold those errors harmless because even as corrected petitioners’ rcp still exceeds their offer see lindley v commissioner tcmemo_2006_229 affd sub nom 568_f3d_710 9th cir see also 121_tc_8 halpern j concurring we consider petitioners’ assignments of error seriatim first we decide whether so howe improperly attributed to petitioners installment income of dollar_figure per month attached to the and joint returns were forms reporting that petitioners received installment_sale income of dollar_figure and dollar_figure respectively we credit petitioners with amounts reported on their return as reflective of their current income and conclude that petitioners’ monthly income includes installment_sale income of dollar_figure second we decide whether so howe overestimated the period during which n t received social_security_benefits petitioners claim that they submitted proof to appeals showing that n t ’s social_security_benefits were discontinued in date when n t graduated from high school we have parsed the record and other than petitioners’ statements on brief and in the petition find no evidence as to n t ’s age or when he graduated from high school petitioners’ unverified statements are self-serving and we need not accept them as truth see 87_tc_74 we are mindful that although social_security_benefits are not typically paid to a child past the age of such benefits may continue until a child is years old if that child is a full-time elementary or secondary school student see u s c sec_402 because petitioners have failed to prove when n t stopped being a full- time secondary school student we sustain so howe’s determination that petitioners’ monthly income included n t ’s social_security_benefits of dollar_figure third we decide whether so howe erred in limiting petitioners’ automobile expense for the toyota tundra vehicle to dollar_figure per month the irm defines future income as an estimate of the taxpayer’s ability to pay based on an analysis of gross_income less necessary living_expenses for a specific number of months into the future irm pt date the number of months for which future income is to be calculated depends upon the payment terms of the offer-in-compromise id pt a although so howe was authorized to project petitioners’ future income over a period of or months she exercised her discretion to calculate petitioners’ monthly income over months id we respect that exercise of discretion given that the statutory collection_period i sec_112 months and the offer’s payment terms are unknown see sec_6502 johnson v commissioner t c pincite n in addition to a dollar_figure monthly allowance for automobile operating costs so howe also allowed petitioners dollar_figure per month for the duration of the future income period for each of the toyota tundra and the chevy tahoe automobiles that adjustment was in accordance with respondent’s administrative guidance see irm pt date see also id pt date allowing a monthly expense of dollar_figure per vehicle for certain vehicles we conclude that so howe did not abuse her discretion in calculating petitioners’ expense related to the toyota tundra as dollar_figure per month on the basis of the foregoing we calculate petitioners’ disposable monthly income for the first and second years of the statutory collection_period as follows as determined income and expense by respondent as determined by the court1 income gross wages -0- -0- rental income -0- -0- interest rental income dollar_figure dollar_figure business income big_number big_number pension social_security_benefits big_number big_number n t ’s social_security_benefits installment_sale income total income big_number big_number expenses national standard big_number big_number housing and utilitie sec_895 automobile payment tundra automobile payment chevy automobile operating cost sec_402 health insurance out of pocket medical_expenses income taxe sec_465 life_insurance total expenses big_number big_number monthly disposable income big_number 1we do not decide the accuracy of income and expense items petitioners do not challenge we calculate petitioners’ future income for the first years of the statutory collection_period as dollar_figure dollar_figure time sec_24 months we next adjust petitioners’ disposable monthly income for the remaining months of the statutory collection_period and find that their disposable income for that period is at least dollar_figure per month dollar_figure minus dollar_figure dollar_figure it follows that petitioners’ future income for the balance of the statutory collection_period is at least dollar_figure dollar_figure time sec_88 months we conclude that petitioners’ future income for the balance of the statutory collection_period is at least dollar_figure dollar_figure plus dollar_figure recalculation of rcp so howe was justified in including the contested properties in her calculation of petitioners’ rcp and in treating the lawry mortgages as dissipated assets on our review of the record in the light of respondent’s administrative guidance we conclude that petitioners’ future income potential is at least dollar_figure petitioners’ rcp was thus at least dollar_figure dollar_figure plus dollar_figure so howe was justified in rejecting petitioners’ offer 11we use the phrase at least because although so howe credited petitioners with rental or interest_income of dollar_figure per month the joint_return indicated that petitioners received interest_income of dollar_figure per month dollar_figure divided by months moreover the record contains irs transcripts indicating that first national paid petitioners interest_income of dollar_figure from account no ending in petitioners did not report that account on their form 433-a and they have not proved that they do not have such an account with first national because their rcp dollar_figure exceeded their offer-in-compromise dollar_figure c special circumstances nor are we persuaded that petitioners’ health concerns constitute special circumstances that obligated appeals to accept an offer of dollar_figure to compromise dollar_figure of unpaid federal_income_tax liabilities on brief and in an attachment to their form 433-a petitioners claim that they suffer from medical conditions which will affect their future ability to work as to ms titsworth they claim that she suffers from hypertension extreme fatigue irregular heartbeat angina chest pain and osteoarthritis as to mr titsworth petitioners contend that he suffers from joint deterioration torn retinas cataracts and early-onset dementia petitioners have submitted no objective evidence in support of their claims of medical frailty and we reject those statements as self-serving see tokarski v commissioner t c pincite iv conclusion petitioners have not shown that appeals’ rejection of their dollar_figure offer-in-compromise was arbitrary capricious or without sound basis in fact or law we therefore hold that appeals’ determination was not an abuse_of_discretion in reaching our decision we have considered all arguments made and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect the foregoing decision will be entered for respondent
